DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 08/19/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. Although a partial English translation has been received, it is not legible. It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the touch sensing period includes a mutual capacitance period and a self-capacitance period” in lines 2-3 This is misdescriptive. See Fig. 9, for example, wherein each touch sensing period includes a mutual capacitance period or a self-capacitance period, but not both.
Claim 4 recites “the touch driver is configured to skips the mutual capacitance period or the self-capacitance period from the touch frame period” in lies 2-4. This contradicts claim 2, from which claim 4 depends. Claim 2 requires that a mutual capacitance period and a self-capacitance period must both be present in order to meet the claim. When a mutual capacitance period is skipped, or a self-capacitance period is skipped, then it is unclear in what sense the skipped period could possibly be construed as “included”.
Similar recitations in claim 5 are similarly indefinite.
Similar recitations in claim 7 are similarly indefinite.
Similar recitations in claim 9 are similarly indefinite.
A similar recitation in claim 14 is similarly indefinite.
Similar recitations in claim 17 are similarly indefinite.
Similar recitations in claim 18 are similarly indefinite.
Similar recitations in claim 19 are similarly indefinite.
For prior art examination purposes only, claim 2 is interpreted as requiring inclusion of a mutual capacitance period or a self-capacitance period, rather than including both.
Claim 21 recites “the first touch waiting period is different from the second touch waiting period” in lines 7-8. It is unclear whether the recited periods must differ in duration, or whether this limitation would be met by two periods identical in duration but having different starting times.
Claim 22 recites the limitation “a first touch waiting period” in line 2 and the limitation “a second touch waiting period” in line 3. It is unclear whether these limitations refer to the “first touch waiting period” and “second touch waiting period” of claim 21, or to some additional first touch waiting period and some additional second touch waiting period. For examination purposes, this limitation will be interpreted as requiring different durations.
Other pending claims are rejected as indefinite by virtue of dependency from at least one indefinite claim.
Regarding claims 4-5, 7, 9, 14, and 17-20: In the absence of a reasonably definite interpretation of a claim, it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions (In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962)). See MPEP 2143.03.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Parent claim 21 is interpreted as requiring different durations of first and second touch waiting periods, such that the metes and bounds of claims 21 and 22 are identical. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US Pat. No. 10146365 B2) in view of Jung (US 20170147143 A1).
As recited in independent claim 1, Takahashi et al show a display device (see Fig. 13, for example), comprising: a display panel 20 including pixels (pixels are inherent to display panel 20 of the embodiment shown in Figs. 13 and 18); a touch sensor 30 on the display panel 20 and including touch electrodes (touch electrodes are inherent to touch panel 30 of the embodiment shown in Figs. 13 and 18); a touch driver (including 11B) configured to drive (“touch detection control unit 11B … performs the touch detection operation”, see col. 13, lines 38-41) the touch sensor 30 at a first frequency (see f2 in Fig. 18, for example), provide touch driving signals (“as illustrated in the lower diagram in FIG. 18, the touch detection operation is performed with the frequency f2 of the drive signal Vcom”, see col. 17, lines 2-4) to the touch electrodes  (touch electrodes are inherent to touch panel 30 of the embodiment shown in Figs. 13 and 18) during a touch sensing period Pex of a touch frame period (y+1)F, and stop providing the touch driving signals (see flat Vcom during Pndx) during a touch waiting period Pndx of the touch frame period Pex; and a display driver 11A configured to drive the display panel 20, provide scan signals (“The display control unit 11A supplies control signals to the gate driver 12, the source driver 13, and the drive electrode driver 14 illustrated in FIG. 1 to control the display operation of the display panel 20”, see col. 13, lines 31-34) to the pixels (pixels are inherent to display panel 20 of the embodiment shown in Figs. 13 and 18) during a display period Pdx of a display frame period (y+1)F, and stop providing the scan signals (“The display control unit 11A performs the display operation and the display stopping operation in a time division manner in one frame period (1F). As illustrated in the upper diagram in FIG. 18, the display operation period Pdx and the detection operation period Pex are alternately arranged”, see col. 15, lines 23-27) during a display waiting period Pex of the display frame period (y+1)F.
Regarding claim 1: The Fig. 13 and 18 embodiment does not explicitly show that the touch driver 11B is configured to increase the touch waiting period Pndx of the touch frame period Pex.
Regarding claim 1: In another embodiment, Takahashi et al teach that “in an electrically noisy environment, the noise detection period Pndx may be lengthened to enhance noise detection in the same manner as the first embodiment” (see col. 17, lines 35-38; see also Fig. 20), wherein a longer noise detection period is an increased touch waiting period.
Moreover, the Examiner finds that increasing a touch waiting period was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to increase a touch waiting period. The rationale is as follows: one of ordinary skill in the art would have had reason to adapt to an electrically noisy environment by committing more time to noise detection as taught by Takahashi et al (“in an electrically noisy environment, the noise detection period Pndx may be lengthened to enhance noise detection in the same manner as the first embodiment”, see col. 17, lines 35-38). 
As recited in claim 1, Takahashi et al are further silent regarding a first mode, and are further silent regarding whether the display driver is configured to drive the display panel at a second frequency lower than the first frequency, wherein when the display driver is switched from the first mode to a second mode, and wherein the display driver is configured to drive the display panel at a third frequency, and whether the third frequency is lower than the second frequency. 
As recited in independent claim 1, Jung teaches “The driving frequency controller 300 may configure the display driving frequency to avoid the frequency band of the panel noise” [0036] and “the touch driving frequency ft may be fixed, and the display driving frequency (i.e., frame frequency) may vary such that the touching driving frequency ft avoids the panel noise at the time of driving touch” [0051].
Moreover, the Examiner finds that different display driving frequencies in different modes were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited relative frequencies while driving the display of Takahashi et al in different modes as suggested by Jung. The rationale is as follows: one of ordinary skill in the art would have had reason to experiment and optimize the driving frequencies in different modes so as to avoid panel noise as taught by Jung (“the display driving frequency (i.e., frame frequency) may vary such that the touching driving frequency ft avoids the panel noise” [0051]). 
As recited in claim 2, to the extent understood, Takahashi et al, in the Fig. 13 and 18 embodiment, are silent regarding whether the touch sensing period includes a mutual capacitance period and a self-capacitance period, during the mutual capacitance period, the touch driver is configured to provide the touch driving signals to some of the touch electrodes and sense variations in mutual capacitances between the touch electrodes based on touch sensing signals received from other touch electrodes, and during the self-capacitance period, the touch driver is configured to provide the touch driving signals to the touch electrodes and sense charge variations in the touch electrodes.
As recited in claim 2, to the extent understood, Takahashi et al, in another embodiment, teach that, during a mutual capacitance period (“in the normal operation mode”, see col. 19, line 65), a touch driver is configured to provide touch driving signals to some of the touch electrodes and sense variations in mutual capacitances between touch electrodes based on touch sensing signals received from other touch electrodes (these features are necessarily present as evidenced by the teaching “mutual-capacitive touch detection is mainly performed to detect the coordinates of the touch input”, see col. 19, lines 66-67), and during the self-capacitance period (“In the sleep mode”, see col. 19, line 67), a touch driver is configured to provide touch driving signals to touch electrodes and sense charge variations in the touch electrodes (these features are necessarily present as evidenced by the teaching “self-capacitive touch detection is mainly performed to detect contact or proximity of an external conductor”, see col. 20, lines 1-2).
Moreover, the Examiner finds that mutual-capacitive touch detection and self-capacitive touch detection were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to perform mutual-capacitive and self-capacitive touch detection in the display device of Takahashi et al as suggested by Takahashi et al. The rationale is as follows: one of ordinary skill in the art would have had reason to optimize the use of time and energy by detecting contact or proximity via self-capacitive touch detection and by detecting touch coordinates via mutual-capacitive touch detection as is known in the art. 
As recited in claim 3, Takahashi et al are silent regarding whether when the display driver is driven in the first mode, the touch driver is configured to sequentially perform the self-capacitance period, the mutual capacitance period, and the touch waiting period during the touch frame period.
Regarding claim 13: Takahashi et al, in the Fig. 13 and 18 embodiment, are silent regarding whether the touch driver is configured to increase a touch waiting period of a touch frame period corresponding to the display period.
Regarding claim 13: Takahashi et al, in another embodiment, disclose that a touch driver is configured to increase a touch waiting period of a touch frame period corresponding to the display period (see Fig. 20).
See teachings, findings, and rationale above for claim 1.
Regarding claim 13: Takahashi et al are silent regarding whether when the display driver is switched from the first mode to a third mode, the display driver is configured to drive the display at a fourth frequency lower than the third frequency.
Regarding claim 13: Jung teaches three modes having three different display driving frequencies (see 66 Hz in Fig. 3C; see 63 Hz in Fig. 3B; see 60 Hz in Fig. 3A), wherein 60 Hz is lower than 63 Hz. 
Moreover, the Examiner finds that a fourth frequency lower than a third frequency was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited relative frequencies and the recited number of frequencies in the course of routine engineering choice. The rationale is as follows: one of ordinary skill in the art would have had reason to gradually change the display driving frequency in order to avoid deterioration in picture quality caused by rapid change in the display driving frequency as taught by Jung (“the display driving frequency may vary in increments or decrements of 3 Hz in each change, such that deterioration in picture quality potentially caused by rapid change in the display driving frequency may be avoided” [0053]) while changing the display driving frequency by an amount sufficient to avoid panel noise as taught by Jung (“the display driving frequency (i.e., frame frequency) may vary such that the touching driving frequency ft avoids the panel noise” [0051]). 
As recited in claim 15, Takahashi et al, in the Fig. 13 and 18 embodiment, are silent regarding whether a touch frame period corresponding to one display waiting period in the third mode is longer than a touch frame period corresponding to one display waiting period in the second mode.
Regarding claim 15: Takahashi et al, in another embodiment, teach varying lengths of touch frame periods in various modes (see different durations of Pndx and Pndx in Fig. 20, for example).
Moreover, the Examiner finds that the recited relative durations were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to make one display waiting period longer than another in two different modes as suggested by Takahashi et al. The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at the recited relative durations in the course of adapting to noisy environments as suggested by Takahashi et al (see Fig. 20; see also col. 17, lines 35-38, “in an electrically noisy environment, the noise detection period Pndx may be lengthened to enhance noise detection in the same manner as the first embodiment”). 
Regarding claim 16: Takahashi et al teach keeping a length of a display period within a display frame period substantially equal to a length of any other display period (see Fig. 18) within any other display frame period, regardless what mode (compare lower view in Fig. 18 to upper view in Fig. 18).
Regarding claim 16: Takahashi et al are silent regarding second and third modes.
See teachings, findings, and rationale above for claim 13.
Claim(s) 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al (US Pat. No. 10146365 B2).
As recited in independent claim 21, to the extent understood, Takahashi et al, in the Fig. 13 and Fig. 18 embodiment, show an apparatus (see Fig. 13), comprising: a touch driver 11B configured to drive (“The touch detection control unit 11B supplies control signals to the drive electrode driver 14 and the touch detection unit 40 to control the touch detection operation of the touch panel 30”, see col. 13, lines 34-38) a touch sensor 30 of a display device 10, wherein the touch driver 11B configured to: drive the touch sensor 30 based on a first touch waiting period (see Pndx in lower view of Fig. 18) of a first touch frame period (y+1)F, and drive the touch sensor based on a second touch waiting period (see Pndx in upper view of Fig. 18) of a second touch frame period (y)F, wherein the touch driver 11B is configured to drive the touch sensor at a frequency f1 different from frequency f2.
As recited in independent claim 21, Takahashi et al, in the Fig. 13 and Fig. 18 embodiment, are silent regarding whether the first touch waiting period when a display driver of the display device is in a first mode is different from the second touch waiting period when the display driver is in a second mode.
Regarding independent claim 21: Takahashi et al, in another embodiment, show that a first touch waiting period is different (in duration) from a second touch waiting period (compare durations of Pndx in one part of Fig. 20 to the other part of Fig. 20).
See teachings, findings, and rationale above for claim 1.
Regarding claim 22: Claim 22 is interpreted as being identical in scope to independent claim 21, and is obvious on the same grounds for the same reasons.
Allowable Subject Matter
Claims 3, 6, 8, and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday-Friday approx. 11AM-3:30PM, flexing as needed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        
09/20/2022